     Case 3:16-cv-00666-BAS-PCL Document 36 Filed 06/02/20 PageID.823 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    TRINA SHANTAE MARSHALL,                                Case No. 16-cv-00666-BAS-PCL
12                                        Plaintiff,
                                                             ORDER GRANTING PLAINTIFF’S
13           v.                                              MOTION FOR APPROVAL OF
                                                             ATTORNEY’S FEES (ECF No. 33)
14    ANDREW M. SAUL, Commissioner of
      Social Security, 1
15
                                        Defendant.
16
17          Presently before the Court is Plaintiff Trina Shantae Marshall’s motion for approval
18   of attorney’s fees under 42 U.S.C. § 406(b). (ECF No. 33.) The Commissioner of Social
19   Security responded to the motion. (ECF No. 35.) The Court finds Marshall’s motion
20   suitable for determination on the papers submitted and without oral argument. See Fed. R.
21   Civ. P. 78(b); Civ. L.R. 7.1(d)(1). For the following reasons, the Court GRANTS the
22   motion for approval of attorney’s fees.
23   I.     BACKGROUND
24          On September 24, 2012, Marshall filed an application for disability insurance
25   benefits under Title II of the Social Security Act. (Administrative Record (“AR”) 160–61,
26   ECF No. 8.)       The application was denied on initial administrative review and on
27
            1
                The Court substitutes Commissioner of Social Security Andrew M. Saul in place of the former
28   official, Acting Commissioner of Social Security Nancy A. Berryhill. See Fed. R. Civ. P. 25(d)(1).

                                                       -1-
                                                                                                    16cv666
     Case 3:16-cv-00666-BAS-PCL Document 36 Filed 06/02/20 PageID.824 Page 2 of 7



 1   reconsideration, after which Marshall requested her claim be heard before an
 2   administrative law judge (“ALJ”). (See AR 83, 95, 110–16.) A hearing was held before
 3   ALJ Peter Valentino on September 26, 2014. In a decision dated December 17, 2014, the
 4   ALJ determined that Marshall was not disabled under the meaning of the Social Security
 5   Act. (AR 22–32.) Marshall’s request for review was denied by the Appeals Council,
 6   making the ALJ’s decision the final decision of the Commissioner.
 7         To challenge the Commissioner’s decision, Marshall retained counsel and entered
 8   into a Retainer Agreement and Assignment (“Retainer Agreement”). (Retainer Agreement,
 9   Ortega Decl. ¶ 4, Ex. A, ECF No. 33-3.) The Retainer Agreement provides that her counsel
10   will appeal the denial of benefits to this Court and continue to represent Marshall if the
11   Court remands the matter to the agency. (Id. Recitals.) Further, if the appeal is successful
12   and the agency awards past-due benefits, Marshall agrees that her counsel may seek fees
13   under 42 U.S.C. § 406 of up to “25% of the past-due benefits due to [Marshall] and [her]
14   family.” (Id. § 3.)
15         On March 18, 2016, Marshall sought judicial review in this Court. (ECF No. 1.)
16   She and the Commissioner then filed cross-motions for summary judgment. (ECF Nos.
17   13, 22.) On February 23, 2017, the Magistrate Judge issued a Report & Recommendation
18   (“R&R”) recommending that the Court remand the case for further proceedings. (ECF
19   No. 26.) The Commissioner objected to the R&R. (ECF No. 27.)
20         On May 12, 2017, the Court issued an order granting in part Marshall’s motion for
21   summary judgment and denying the Commissioner’s cross-motion. (ECF No. 29.) In
22   brief, the Court found that the ALJ committed harmful error by improperly discounting
23   Marshall’s pain testimony and rejecting the opinions of her treating doctors. (Id.) Hence,
24   although the Court ultimately declined to adopt the R&R’s reasoning, the Court found it
25   appropriate to reverse the Commissioner’s decision and remand the matter for further
26   proceedings. (Id.)
27         In light of the Court’s decision, the parties stipulated to an award of attorney’s fees
28   under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). (ECF No. 30.) The

                                                -2-
                                                                                           16cv666
     Case 3:16-cv-00666-BAS-PCL Document 36 Filed 06/02/20 PageID.825 Page 3 of 7



 1   Court approved the stipulation and awarded Marshall $5,500 in attorney’s fees. (ECF No.
 2   31.) The Court’s order noted that this award was “without prejudice to any rights of
 3   Plaintiff’s counsel to seek Social Security Act attorney’s fees under 42 U.S.C. § 406(b).”
 4   (Id.)
 5           Upon remand, the ALJ held a second hearing. And in a fully-favorable decision
 6   dated July 1, 2019, the ALJ found Marshall to be disabled as of January 1, 2012—her
 7   amended disability onset date. (Ortega Decl. ¶ 8.) Accordingly, on October 9, 2019, the
 8   agency issued a Notice of Award of $178,934.50 in past-due benefits for June 2012 through
 9   August 2019. (Notice, Ortega Decl. ¶ 9, Ex. C, ECF No. 33-5.) The Notice also stated:
10   “Because of the law, we usually withhold 25 percent of the total past-due benefits or the
11   maximum payable under the fee agreement to pay an approved lawyer’s fee. We withheld
12   $44,733.63 from your past-due benefits to pay the lawyer.” (Id.)
13           Marshall now returns to this Court to seek approval of attorney’s fees of
14   $44,733.63—the amount withheld by the agency. (Mot., ECF No. 33.) The real-party-in-
15   interest, Marshall’s counsel, served a copy of the motion on Marshall and informed her that
16   she could oppose the request. (ECF No. 33-8.) She has not done so. The Commissioner,
17   however, has filed a response. (ECF No. 35.)
18   II.     ANALYSIS
19           The law regulates the fees that attorneys may charge Social Security claimants for
20   representation before the Social Security Administration and a reviewing court. See 42
21   U.S.C. § 406(a)–(b). The representation here concerned Marshall’s claim for benefits
22   under Title II of the Social Security Act. Title II “‘is an insurance program’ that ‘provides
23   old-age, survivor, and disability benefits to insured individuals irrespective of financial
24   need.’” Culbertson v. Berryhill, 139 S. Ct. 517, 519–20 (2019) (quoting Bowen v.
25   Galbreath, 485 U.S. 74, 75 (1988)). A claim for Title II benefits may “result in payments
26   of past-due benefits—i.e., benefits that accrued before a favorable decision—as well as
27   ongoing monthly benefits.” Id. (citations omitted).
28

                                                 -3-
                                                                                           16cv666
     Case 3:16-cv-00666-BAS-PCL Document 36 Filed 06/02/20 PageID.826 Page 4 of 7



 1         Marshall received an award of past-due benefits after this Court entered a judgment
 2   in her favor. Hence, the relevant fee provision is 42 U.S.C. § 406(b). This statute provides:
 3         Whenever a court renders a judgment favorable to a claimant under this
           subchapter who was represented before the court by an attorney, the court may
 4
           determine and allow as part of its judgment a reasonable fee for such
 5         representation, not in excess of 25 percent of the total of the past-due benefits
           to which the claimant is entitled by reason of such judgment, and the
 6
           Commissioner of Social Security may . . . certify the amount of such fee for
 7         payment to such attorney out of, and not in addition to, the amount of such
           past-due benefits.
 8
 9   42 U.S.C. § 406(b)(1)(A). Accordingly, § 406(b) limits fees for representation before the
10   court “to no more than 25% of past-due benefits and allows the agency to withhold past-
11   due benefits to pay these fees.” Culbertson, 139 S. Ct. at 520.
12         Social Security claimants routinely enter into “contingent-fee contracts that produce
13   fees no higher than the 25 percent ceiling.” Gisbrecht v. Barnhart, 535 U.S. 789, 800
14   (2002); see also Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009) (en banc). In
15   Gisbrecht, the Supreme Court determined that “§ 406(b) does not displace contingent-fee
16   agreements as the primary means by which fees are set for successfully representing Social
17   Security benefits claimants in court.” 535 U.S. at 807. Instead, because the statute
18   authorizes a “reasonable fee,” it “calls for court review of such arrangements as an
19   independent check, to assure that they yield reasonable results in particular cases.” See id.
20         Further, where a contingency agreement exists, the Supreme Court emphasized that
21   the starting point for assessing the reasonableness of the fee amount is the agreement itself,
22   not the familiar lodestar method.       Gisbrecht, 535 U.S. at 797–809.        In testing the
23   contingency agreement’s reasonableness, the court may appropriately reduce “the
24   attorney’s recovery based on the character of the representation and the results the
25   representative achieved.” Id. at 808. For example, a downward adjustment may be
26   justified if the attorney was responsible for delay, “so that the attorney will not profit from
27   the accumulation of benefits during the pendency of the case in court.” Id. at 808.
28   Moreover, where counsel is set to receive a windfall because “the benefits are large in

                                                  -4-
                                                                                               16cv666
     Case 3:16-cv-00666-BAS-PCL Document 36 Filed 06/02/20 PageID.827 Page 5 of 7



 1   comparison to the amount of time counsel spent on the case, a downward adjustment is
 2   similarly in order.” See id. at 808; accord Astrue, 586 F.3d at 1151 (“The court may
 3   properly reduce the fee for substandard performance, delay, or benefits that are not in
 4   proportion to the time spent on the case.”). “As evidence of the reasonableness of the
 5   resulting fee, the court may require counsel to submit a record of hours spent and a
 6   statement of normal hourly billing charges.” Astrue, 586 F.3d at 1151. However,
 7   “‘satellite litigation’ over attorneys’ fees should not be encouraged.” Id. at 1152 (quoting
 8   Gisbrecht, 535 U.S. at 808). Finally, although the court’s focus is on the contingency
 9   agreement, the court can “consider the lodestar calculation, but only as an aid in assessing
10   the reasonableness of the fee.” 2 Id.
11          Marshall’s Retainer Agreement authorizes her counsel to receive “twenty-five
12   percent” of her past due benefits, subject to court approval. (Retainer Agreement § 2.) In
13   assessing whether the requested 25% fee is reasonable, the Court initially notes that there
14   is no evidence of “fraud or overreaching” in the negotiation of the Retainer Agreement.
15   See Astrue, 586 F.3d at 1145. Indeed, such agreements are common, and Marshall has
16   been given the opportunity to oppose the motion for approval of her counsel’s fee. She has
17   not done so. Further, a reduction for substandard performance is not warranted. Marshall’s
18   counsel ably represented her and was successful in receiving a favorable judgment that led
19   to her award of substantial past-due benefits. Nor is a reduction for delay warranted here.
20   Both parties received routine extensions of time to brief their cross-motions for summary
21   judgment. There “was no ‘excessive delay’ attributable to” Marshall’s counsel in the
22   proceedings before this Court. See id. at 1146.
23          The only factor that gives the Court pause is the proportionality of Marshall’s
24   counsel’s requested fee. Marshall’s counsel spent 29.30 hours on her case at the district
25
            2
26              Because fees under § 406(b) are paid from past-due benefits, the Commissioner of Social
     Security “has no direct financial stake in the answer to the § 406(b) question; instead [he] plays a part in
27   the fee determination resembling that of a trustee for the claimants.” Gisbrecht, 535 U.S. at 798 n.6. The
     Commissioner has done so here and provides an analysis of Marshall’s fee request and “takes no position
28   on the reasonableness of the request.” (ECF No. 35.)

                                                        -5-
                                                                                                         16cv666
     Case 3:16-cv-00666-BAS-PCL Document 36 Filed 06/02/20 PageID.828 Page 6 of 7



 1   court level. Therefore, counsel’s request for $44,733.63 in fees amounts to approximately
 2   $1,526.75 an hour. (See Ortega Decl. ¶ 7, Ex. B, ECF No. 33-4.) Marshall’s counsel
 3   argues the time spent “is certainly well within the norm for such cases and is highly
 4   reasonable in light of the favorable result ultimately achieved.” (Mot. 9.) Further,
 5   Marshall’s counsel argues “an experienced attorney ‘should not be penalized for his
 6   efficiency by basing his reimbursement on a lower hourly rate.’” (Id. 10 (quoting Lacatena
 7   v. Sec’y of Health & Human Servs., 785 F. Supp. 319, 322 (N.D.N.Y. 1992)).) Her counsel
 8   also highlights various district court decisions in the Ninth Circuit approving comparable
 9   fees at comparable hourly rates. (Id. 7–8.) See, e.g., Reddick v. Berryhill, No. 16-cv-29-
10   BTM-BLM, 2019 WL 2330895 (S.D. Cal. May 30, 2019) (approving fees of $43,000.00
11   for 21.6 hours of work by counsel, resulting in an effective hourly rate of $1,990.74).
12         The Court is persuaded that the requested fee is reasonable. Marshall agreed that
13   her counsel would be paid 25% of any past-due benefits, and her counsel chose to bear the
14   risk of non-payment in the event that the appeal was unsuccessful. Marshall’s case also
15   involved considerable risk. Her disability claim rested on her fibromyalgia condition. And
16   as the Court recognized, “[t]here are no laboratory tests for the presence or severity of
17   fibromyalgia.” (ECF No. 29 (quoting Rollins v. Massanari, 261 F.3d 853, 855 (9th Cir.
18   2001)).) Marshall’s claim thus hinged on her subjective pain testimony and her doctors’
19   disputed opinions. And even though the Court agreed that the ALJ erred in handling
20   Marshall’s claim, the Court determined there were “uncertainties, ambiguities, and gaps in
21   the record,” particularly regarding Marshall’s fibromyalgia, that required additional
22   development upon remand. Although Marshall ultimately prevailed upon remand, there
23   was considerable risk that she would never recover past-due benefits when counsel
24   accepted her case.
25         Overall, given the circumstances of this case, the Court finds a downward adjustment
26   to the agreed-upon fee is not appropriate. The Court agrees that “[a] single, 25 percent fee”
27   is “a fair price to pay for the services that ultimately yielded an award of benefits to Ms.
28   Marshall, not only for the period prior to the ALJ’s decision but also ongoing benefits for

                                                 -6-
                                                                                           16cv666
     Case 3:16-cv-00666-BAS-PCL Document 36 Filed 06/02/20 PageID.829 Page 7 of 7



 1   as long as she qualifies.” (See Mot. 11.) Therefore, the Court will grant Marshall’s motion
 2   for approval of $44,733.63 in fees under 42 U.S.C. § 406(b).
 3                                             ***
 4          Having approved fees under § 406(b), the Court briefly discusses Marshall’s
 5   counsel’s prior EAJA award. As mentioned, the Court awarded Marshall’s counsel $5,500
 6   in fees under the EAJA. “Congress amended the EAJA in 1985 to add a savings provision
 7   that allows attorneys to receive fees under both § 406(b) and [EAJA, 28 U.S.C.] § 2412.”
 8   Parrish v. Comm’r of Soc. Sec. Admin., 698 F.3d 1215, 1218 (9th Cir. 2012). “However,
 9   in order to maximize the award of past-due benefits to claimants and to avoid giving double
10   compensation to attorneys, the savings provision requires a lawyer to offset any fees
11   received under § 406(b) with any award that the attorney receives under § 2412 if the two
12   were for the ‘same work.’” Id.; see also Gisbrecht, 535 U.S. at 796 (noting the claimant’s
13   attorney must refund to the claimant the smaller fee amount). Because here Marshall’s
14   counsel’s fees under the EAJA and § 406(b) are for the same work, the Court will order
15   Marshall’s counsel to remit the $5,500 fee award to Marshall.
16   III.   CONCLUSION
17          In light of the foregoing, the Court GRANTS Marshall’s motion for approval of
18   attorney’s fees under 42 U.S.C. § 406(b) (ECF No. 33). The Court approves Marshall’s
19   counsel’s request to receive $44,733.63 in fees withheld by the Social Security
20   Administration. Further, the Court ORDERS Marshall’s counsel to remit to Marshall the
21   $5,500 that counsel received under the EAJA.
22          IT IS SO ORDERED.
23
24   DATED: June 1, 2020
25
26
27
28

                                                -7-
                                                                                         16cv666
